Citation Nr: 1635088	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO. 14-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an extension of a temporary total disability rating for a left knee disability due to convalescence following surgery on December 9, 2010. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted a temporary total disability rating for the left knee from December 9, 2010 to January 31, 2011, assigned a 30 percent disability rating for the left knee since February 1, 2011, and denied entitlement to a TDIU. 

The Veteran testified before the undersigned Veterans Law Judge via videoconference in June 2015. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

In March 2016, the Veteran submitted additional medical evidence pertinent to his claims. Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015). However, 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal (VA Form 9) filed on or after February 2, 2013. 38 U.S.C.A. § 7105(e) (West 2014). The Veteran filed a VA Form 9 in February 2014 for the matters on appeal; thus, a waiver of initial AOJ review of the newly-submitted evidence is not necessary. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his left knee surgery required convalescence from December 9, 2010 to March 31, 2011. 

2. After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an extension of a temporary total disability rating for a left knee disability have been met for the period from February 1, 2011 to March 31, 2011. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claim for a TDIU is granted in full by this decision, any error related to the VCAA with respect to this claim is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by a January 2011 letter. See 38 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A VA examination is not necessary to adjudicate the Veteran's left knee disability claim and to assign a rating for this disability because the Board can make a decision on this claim based on the ample evidence already of record. See McLendon, 20 Vet. App. at 79; see also 38 C.F.R. § 4.30. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 


Temporary Total Disability Rating

On December 9, 2010, the Veteran underwent a left knee arthroplasty in order to resurface the left patella. He was granted a temporary total disability rating from December 9, 2010 to January 31, 2011 pursuant to 38 C.F.R. § 4.30, and his left knee was rated as 30 percent disabling effective February 1, 2011. He asserts that the temporary total disability rating should be extended past January 31, 2011 because he was still in a period of convalescence after January 31, 2011. 

VA pays convalescent ratings of 100 percent following surgery necessitating at least one month of convalescence. These convalescent ratings are assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release. The Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30. VA regulations also provide for temporary total disability ratings in cases of service-connected disabilities requiring hospital treatment or observation, when a veteran is hospitalized for a period in excess of 21 days. 38 C.F.R. § 4.29 (2015). Convalescence is defined more precisely in the regulation pertaining to hospitalization, as "confinement to bed or house," or "inability to work with requirement of frequent care of physician or nurse at home." Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following review of the evidence, and after affording the Veteran the benefit of the doubt, his left knee surgery required convalescence from December 9, 2010 to March 31, 2011 under 38 C.F.R. § 4.30. Specifically, the evidence shows that the Veteran underwent a left patella arthroplasty on December 9, 2010. Multiple VA treatment records from December 10, 2010 show that the surgery did not have complications and the Veteran was discharged from the hospital on that day. 

On December 13, 2010, the Veteran contacted the RO to file a claim for a temporary total disability rating based upon convalescence from the December 9, 2010 surgery. The Veteran stated that a VA doctor indicated that the recuperation period for the left knee would be between six and eight weeks, but that the doctor would advise the Veteran if the conditions had changed. 

A December 21, 2010 VA orthopedic surgery attending note showed that the Veteran was doing well following the left patellar replacement surgery and that he was ambulatory without external supports. However, the doctor indicated that he should use a walker because he had significant swelling in the lower extremity. The Veteran stated that the swelling was lessening. The doctor instructed him to continue to use a compression hose on this leg and to continue with flexion and extension exercises. The Veteran was scheduled to return to the doctor for a follow-up and x-ray appointment in one month.

A January 21, 2011 VA orthopedic surgery attending note showed that the Veteran did not have any complaints, pain, or noticeable weakness in the left knee. The doctor indicated that the Veteran had full knee extension and that he should return for a follow-up in one year. 

In a January 31, 2011 VA addendum note, a nurse practitioner spoke with the Veteran over the telephone regarding his work restrictions. The Veteran reported having swelling. The nurse indicated that the Veteran was retired but worked as a substitute teacher, which required him to stand on his feet for over eight hours per day. The nurse stated that swelling was common at this point in the post-operative care. She stated that the Veteran can have up to three months off from work to aid with healing of the left knee. She instructed the Veteran to continue working on his range of motion and quad strength, and she mailed a compression hose to him. 

During the June 2015 Board hearing, the Veteran testified that this nurse was confused regarding his statements and that he never worked as a substitute teacher. The overall record shows that the Veteran retired in February 2010, and there is no indication that he has worked since that time. 

In March 2011, the Veteran submitted photographs of his lower extremities showing signs of swelling in his left ankle, knee, and leg. In August 2011, he submitted an August 2011 statement from a VA orthopedic doctor stating that the Veteran was specifically forbidden from jumping or performing any lateral movement, or anything else with a high stress or impact on the left knee. The doctor also stated that the Veteran needed to minimize prolonged standing and use of stairs. The doctor noted that the Veteran had continued complaints of pain and swelling, and that he was still using a cane to walk. 

During the June 2015 Board hearing, the Veteran testified that he has used a cane to ambulate since 2010. He also testified that his left leg has continued to swell since the December 2010 surgery and that it was extremely difficult for him to ambulate around his house. 

The above evidence indicates that the Veteran had severe post-operative residuals following the December 9, 2010 surgery. These residuals included swelling, pain, and the requirement to use an assistive device to ambulate. While the January 21, 2011 VA treatment record showed no complaints, pain, or weakness for the left knee, the Veteran complained of swelling and having to use a compression hose approximately one week later. On January 31, 2011, a nurse prescribed up to three months off from work in order to help him heal. Thus, after affording the Veteran the benefit of the doubt, the Board finds that his left knee surgery required convalescence from December 9, 2010 to March 31, 2011.

The additional evidence from March 2011 and August 2011, as well as the Veteran's June 2015 testimony, show that his left knee symptoms continued after March 31, 2011. However, VA regulations allow a maximum of three months for the assignment of a temporary total disability rating, effective the first day of the month following a hospital discharge or outpatient release. Thus, VA is precluded, as a matter of law, from granting an extension of a temporary total disability rating after March 31, 2011 for the left knee disability. See 38 C.F.R. § 4.30.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise in showing that an extension of a temporary total disability rating for a left knee disability due to convalescence following surgery on December 9, 2010 is warranted. Thus, the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


TDIU

The Veteran alleges that his service-connected disabilities prevent him from working. 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for bilateral knee disabilities each separately rated as 30 percent disabling, residuals of frostbite in the bilateral feet each separately rated as 20 percent disabling, and bilateral foot hallux valgus each separately rated as noncompensable. The combined rating for these disabilities is 80 percent with at least one disability rated over 40 percent because the bilateral knee disabilities affect a single body system (orthopedic). The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

After affording him the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment. Specifically, the Veteran asserted that his bilateral knee and bilateral foot symptoms prevent him from working in a June 2010 statement. He asserted that following his knee surgeries, he was unable to perform the duties at his previous job. He stated that he could not ride in a car longer than half an hour without getting up and walking around. He also indicated that these disabilities greatly affected his ability to perform activities around his house like cutting grass or gardening. He contended that for every hour that he was active, he needed to rest for two hours or more. 

In a June 2010 application for increased compensation based on unemployability, the Veteran stated that he previously worked as an investigator for the Federal Government from 1992 to February 2010. He stated that he became too disabled to work in February 2010. A February 2011 reply from the Veteran's former employer corroborated the Veteran's employment history and showed he retired in February 2010. In a March 2011 notice of disagreement (NOD), the Veteran explained that he retired prematurely because he was unable to work due to his service-connected disabilities. He also endorsed symptoms of severe pain and swelling in his legs. He made very similar assertions in the February 2014 VA Form 9 and during the June 2015 Board hearing. 

In addition to the lay assertions, the medical evidence also indicates that he is unable to secure or follow gainful employment. Specifically, a September 2010 VA examiner determined that the Veteran's bilateral total knee arthroplasties severely impacted his ability to engage in physical work and moderately impacted his ability to engage in sedentary work due to decreased mobility and pain. This examiner also stated that the bilateral residuals of frostbite of the feet had a mild impact on the Veteran's ability to engage in sedentary and/or physical work. The examiner also explained that the bilateral hallux valgus disabilities had a moderate and a mild effect on the Veteran's ability to engage in physical work.

In August 2011, a VA orthopedic surgeon placed restrictions on the Veteran's mobility following his December 2010 left knee surgery. This doctor indicated that the Veteran was forbidden from jumping or performing any lateral movement, or anything else with a high stress or impact on the left knee. The doctor also stated that the Veteran needed to minimize prolonged standing and use of stairs. 

During the June 2015 Board hearing, the Veteran testified that he earned a college degree in history and political science. He asserted he is unable to perform sedentary or physical work and that his last years working for the Federal Government involved sedentary work. He indicated that he retired before he wanted to due to his service-connected disabilities and that he had not worked since February 2010. He testified that he has continuous pain and swelling in his lower extremities that require the use of ice therapy at least twice per day. He indicated that he is unable to stand or sit for even short periods of time and that he is only able to walk for half a city block. 

The Board has considered the opinions of the September 2010 VA examiner showing the impact of the Veteran's service-connected disabilities on his ability to perform sedentary and physical work. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). Furthermore, while this examiner discussed the impact of each of the Veteran's service-connected disabilities on his ability to work, the examiner did not consider the collective impact of all of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment. 

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevent him from securing or following gainful employment. Specifically, the Board finds the Veteran's testimony regarding the severity and interplay of his feet and bilateral knee symptoms to be highly probative as to his ability to work in a sedentary environment. He has asserted throughout the appeal that his bilateral lower extremity symptoms cause pain and swelling that preclude him from sitting or standing for any substantial length of time. Additionally, the last years of the Veteran's pervious employment involved mostly sedentary work for the Federal Government; however, he was forced to retire due to the severity of his service-connected disabilities. This evidence shows that he is unable to work in a physical or a sedentary work environment due to his bilateral knee, residuals of frostbite, and hallux valgus disabilities. 

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from being able to secure or follow gainful employment. Thus, the TDIU claim is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

An extension of a temporary total disability rating for a left knee disability due to convalescence following surgery on December 9, 2010 is granted from February 1, 2011 to March 31, 2011. 

A TDIU is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


